            Case 1:21-mc-91317-DJC Document 4 Filed 05/07/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA

       v.
                                                           MBD Case No. 21-91317-DJC
STEVE WAITHE,

                              Defendant.


        ASSENTED TO MOTION FOR CONTINUANCE OF TIME FOR FILING
         AN INDICTMENT OR INFORMATION AND EXCLUSION OF TIME

       The United States of America, by and through Assistant United States Attorney Adam W.

Deitch, respectfully moves this Court to grant a continuance of the time within which an Indictment

or Information must be filed as to said defendant to July 16, 2021, and exclude the time period

from April 7, 2021, through and including July 16, 2021, from the speedy trial clock, pursuant to

the Speedy Trial Act, 18 U.S.C. §§ 3161(h)(7)A), and Sections 5(b)(7)(B) and 5(c)(1)(A) of the

Plan for Prompt Disposition of Criminal Cases for the United States District Court for the District

of Massachusetts (effective December 2008), on the grounds that the ends of justice served by

granting the requested continuance and excluding this period outweigh the best interests of the

public and the defendant in a speedy trial. The government has conferred with counsel for the

defendant, who assents to the requested continuance and exclusion of time. In support of this

request, the government states as follows:

       1.      The defendant, Steve Waithe, was charged by criminal complaint with wire fraud,

in violation of 18 U.S.C. § 1343, and cyberstalking, in violation of 18 U.S.C. § 2261A(2)(B) (Case

No. 21-MJ-1209-DLC). On April 7, 2021, he was arrested in the Northern District of Illinois and,

after an initial appearance in that district on that date, elected to reserve his right to a detention
              Case 1:21-mc-91317-DJC Document 4 Filed 05/07/21 Page 2 of 4




hearing on a later date.

         2.      The defendant recently arrived in the District of Massachusetts. At an initial

appearance before Magistrate Judge Donald L. Cabell, the defendant waived a probable cause

hearing and requested a detention hearing, which has been scheduled for May 7, 2021. Counsel

for the defendant has been able to communicate with the defendant remotely, but given the current

public health crisis has not yet been able to meet with him in person. The parties have engaged in

very preliminary discussions regarding the facts of the case and potential next steps, but the

progression of those discussions depends largely on counsel’s ability to confer extensively and

privately with her client.

         3.      Additional time within which to indict will enable the government’s ongoing

investigation to continue and allow for defense counsel to communicate more extensively with the

defendant about the charges, evidence, and the manners in which the case could come to a

resolution.

         4.      The time within which the government must indict has not previously been

extended. Counsel for the defendant assents to this motion.


                                                    Respectfully submitted,

                                                    NATHANIEL R. MENDELL
                                                    Acting United States Attorney


                                             By:    /s/ Adam W. Deitch
                                                    ADAM W. DEITCH
                                                    Assistant U.S. Attorney

Dated:    May 6, 2021




                                                2
           Case 1:21-mc-91317-DJC Document 4 Filed 05/07/21 Page 3 of 4




         The above motion is GRANTED for the reasons set forth therein, and the period from

April 7, 2021 through and including July 16, 2021 is excluded from all Speedy Trial Act

calculations.


Dated:         7 2021
          May ___,


                                                   ____________________________________
                                                   HONORABLE DENISE J. CASPER
                                                   UNITED STATES DISTRICT JUDGE




                                               3
          Case 1:21-mc-91317-DJC Document 4 Filed 05/07/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document will be sent via email to the attorney of record for
Steve Waithe at:

               Jane Peachy, Esq.
               Federal Public Defender Office
               51 Sleeper Street, 5th Floor
               Boston, MA 02210
               Jane_Peachy@fd.org


                                              /s/ Adam W. Deitch
                                              Adam W. Deitch
                                              Assistant United States Attorney

Dated: May 6, 2021




                                                 4
